11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

DLA Piper LLP (US),                         * From the 201st District Court
                                              of Travis County,
                                              Trial Court No. D-1-GN-10-000789.

Vs. No. 11-12-00201-CV                      * December 21, 2017

Chris Linegar,                              * Opinion on Remand by Wright, C.J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against DLA Piper LLP (US).